Order filed, April 24, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00158-CV
                                    ____________

                             YUVAL LAPINER, Appellant

                                            V.

    JACKOB MAIMON, MAX PRIDGEON AND MICHELLE R. CINNAMON
    FLORESHAIM TSUFF AND GOODRICH GLOBAL LTDISRAMCO, INC,
                           Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-34535


                                         ORDER

       The reporter’s record in this case was due April 11, 2012, 2012. See Tex. R. App.
P. 35.1. On April 17, 2012, this court ordered the court reporter to file the record on or
before May 17, 2012. To date, the record has not been filed with the court. Because the
reporter’s record will not be filed within the time prescribed in the first order, the court
GRANTS your request and issues the following order.
       We order Gina Wilburn, the official court reporter, to file the record in this
appeal on or before May 30, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Gina
Wilburn does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM